Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Williams et al.			:		
Patent No. 10,769,957				:	
Issue Date: September 8, 2020		:	Request for Information 
Application No. 15/751,618			:	
Int’l Filing Date: August 9, 2016		:	  
Attorney Docket No. 24178-US-PCT		:		


The instant request for information (“RFI”) is being issued in response to the request under       37 C.F.R. § 1.705(b) filed November 9, 2020, which requests the United States Patent and Trademark Office (“Office”) adjust the patent term adjustment set forth on the patent (“PTA”) from 61 days to 102 days.

The PTA will remain 61 days absent the submission of a timely response to this RFI.  A response to this RFI must be filed within TWO MONTHS of the mailing date of the RFI.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The two-month time period may be extended by up to five months.  This RFI is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C.    § 154(b)(4).

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 111 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
50 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  

The patent sets forth a PTA of 61 days (111 days of A Delay + 0 days of B Delay + 0 days of      C Delay - 0 days of Overlap - 50 days of Applicant Delay). 
The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 9 days.  The request asserts the correct PTA is 102 days.

The sole period of Applicant Delay is a period of delay under 37 C.F.R. § 1.704(c)(10).  

The Office previously determined the number of days of delay under 37 C.F.R. § 1.704(c)(10) is 50 days based on the following facts:

	(1)	The Office issued a Notice of Allowance on April 29, 2020;
	(2)	An amendment under 37 C.F.R. § 1.312 was filed on July 21, 2020; 
	(3)	The patent issued on September 8, 2020; and
(4)	The number of days beginning on July 21, 2020 (the date the amendment was filed) and ending on September 8, 2020 (the date the patent issued) is 50 days.

Pursuant to 37 C.F.R. § 1.704(c)(10), the last date in the period of Applicant Delay was the issue date unless an “Office action or notice” was mailed in response to the amendment prior to the issue date.

The request asserts the correct period of delay under 37 C.F.R. § 1.704(c)(10) is 9 days.  The request states, with emphasis added, “A notification was mailed by the Office on July 29, 2020; the notification indicated that the Amendment was approved by the Examiner and should be entered into the record.”

The Office acknowledges the correct period of Applicant Delay is 9 days if the Office mailed a notice on July 29, 2020, informing applicant that the amendment has been approved and entered into the record.  

The image file wrapper does not include a copy of a notice or any other paper mailed to the applicant on July 29, 2020, and the Office cannot find any indication in the record (excluding the request) that a notice was issued on July 29, 2020.  Therefore, the PTA will not be changed from 61 days to 102 days at this time.

If applicant wishes for the Office to change the PTA to 102 days, applicant should file a response to this request accompanied by a copy of the notice that the request states was mailed on July 29, 2020.  If a response to this request is not filed, the PTA will remain 50 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions






	



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.